Order filed October 27, 2020




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00650-CV
                                  ____________

            YAMAL SALEM AND JOCELYN SALEM, Appellant

                                         V.

                          JULIE CHEUNG, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1156788

                                    ORDER

      The trial court signed a final judgment against Yamal Salem and Jocelyn
Salem on September 15, 2020. On September 16, 2020, a “Motion to Appeal” signed
by Yamal Salem was filed. Jocelyn Salem did not sign that motion nor has she filed
a notice of appeal on her own behalf.

      A pro se party may not file a notice of appeal on behalf of another person.
Paselk v. Rabun, 293 S.W.3d 600, 605 (Tex. App.—Texarkana 2009, no pet.). We
notified the parties on September 29, 2020, that the appeal by Jocelyn Salem would
be dismissed unless any party filed a response by October 9, 2020, showing
meritorious grounds for continuing the appeal. No response has been received.

      The appeal by Jocelyn Salem is dismissed. The appeal by Yamal Salem
remains pending.

                                 PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                        2